DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the Amendment, dated May 31, 2022, the following has occurred: 
Claim 10 is cancelled,
Claims 1, 5, 11-13 and 17-20 are amended,
Claim 21 is added, and
Claims 1-21 are pending.


Response to Arguments
Claim Rejections - 35 USC § 112
In light of the amendments, rejection of claims under 35 USC 112(b) have been withdrawn.
Prior art
Applicant asserts:
…As clearly shown in FIGS. 4G and 4H, as well as all the other examples in Yu, the control button 74 is "advanced" (i.e., so as to increase the tension and pull the pull wire toward the housing) by pushing the control button in a distal direction opposite of the proximal direction in which the distal end of the pull wire is pulled as a result of the tension. See id. at FIGS. 4G-4H; see also id. at FIGS. 4E-4F, 4I-4K. In other words, in all of these examples, Yu illustrates tracks that are configured to require a user to push a finger slider (e.g., control button 74) in the distal direction in order to pull the pull wire in the proximal direction.
       In contrast, amended claim 1 recites a track that "is configured so that . . . when the sliding force applied to the finger slider is in a proximal direction," it is that direction of force that results in "the slider pin . . . progressively displac[ing] the pull wire away from the straight line to thereby pull a distal portion of the pull wire toward the housing through the distal wire stay." Yu is silent as to any track configuration in which a sliding force "applied to the finger slider ... in a proximal direction" would "pull a distal portion of the pull wire toward the housing" in this manner. To the contrary, as described above, any sliding force applied to Yu's control buttons in the proximal direction would relax the tension in the pull wire and thereby allow the distal portion of the pull wire, if anything, to move in the opposite direction, away from the housing.


Applicant argues that “Yu is silent as to any track configuration in which a sliding force "applied to the finger slider ... in a proximal direction" would "pull a distal portion of the pull wire toward the housing" in this manner”. The Examiner respectfully disagrees since Yu discloses that the sliding force is applied to the finger slider, the direction of force results in the "the slider pin . . . progressively displac[ing] the pull wire away from the straight line to thereby pull a distal portion of the pull wire toward the housing through the distal wire stay (Figs. 4G and 4H and pars. [0023]: …pull wire displacement …can be achieved during…control button translation, providing the user with precise control…, [0025]: …pull-wire 22 threaded over a sliding pin 70 that is directed in a generally upward direction…as a control button 74 is advanced). While Yu does not disclose that the sliding force applied to the finger slider is in a proximal direction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to rearrange the guide track of Yu, to slope negatively, from highest to lowest point in the proximal to distal direction, respectively, so that when the sliding force applied to the finger slider is in a proximal direction the slider pin progressively displaces the pull wire away from the straight line to thereby pull a distal portion of the pull wire toward the housing since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed arrangement would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. This way, the prior art of Yu discloses tracks that are configured to require a user to pull a finger slider in the proximal direction in order to pull the pull wire in the proximal direction. Therefore Yu still reads on the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Publication No. US 2013/0035551 A1, hereinafter "Yu").
Regarding claim 1, Yu discloses a pull wire displacement assembly comprising: 
a housing (Fig. 1 (12)); 
a proximal wire stay (Figs. 4E and 4F, (64)) disposed at a proximal position along the housing  and configured to statically affix to a pull wire that extends along the housing (Figs. 4E-4H, (22)), and past a distal end of the housing (Figs. 4G-4H, (22) and par. [0024]: …a pull-wire 22 threaded over…a first fixed pin 62 and anchored to a second fixed pin 64);
a distal wire stay disposed at a distal position along the housing (Figs. 4E-4H, (62)) and configured to slidably affix to the pull wire in a manner that allows the pull wire to pass through the distal wire stay along a longitudinal axis of the pull wire while constraining radial displacement of the pull wire at the distal wire stay (Figs. 4E-4H and pars. [0024]: …a pull-wire 22 threaded over a sliding pin 60 and a first fixed pin 62 and anchored to a second fixed pin 64. Advancing a control button 66 attached to the sliding pin 60…, [0025]: …pull-wire 22 threaded over a sliding pin 70 that is directed in a generally upward direction…as a control button 74 is advanced); 
a slider pin disposed within the housing (Figs. 4G-H, (12), (70)); and 
a finger slider (Figs. 4G and 4H (74)) configured to slide along the housing in response to a force applied to the finger slider by a user of the pull wire displacement assembly (Figs. 1 and 4 (12) (24) and pars. [0016]: … certain external features of the handle 12, such as the control mechanism for an internal pull-wire…, [0025]: …control button 74 is advanced…); and 
and further configured to transfer the sliding force to the slider pin by way of physical contact with the slider pin (Yu, par. [0023]: …pull wire displacement …can be achieved during…control button translation, providing the user with precise control…); and 
a track disposed within the housing (Fig. 4G, (10) (12) (72)) and along which the slider pin  (Fig. 4G, (70)) is configured to slide in response to the sliding force, wherein the track is configured so that: 
a trajectory of the track along which the slider pin slides crosses a straight line between the proximal and distal wire stays, and 
when the sliding force applied to the finger slider (Yu, par. [0023]: …pull wire displacement …can be achieved during…control button translation, providing the user with precise control…), the track directs, the slider pin to progressively displace the pull wire  (Fig. 4G, (22)) away from the straight line to thereby pull a distal portion of the pull wire toward the housing through the distal wire stay (Figs. 4G-4H and par. [0025]: The path of the guide track 72 determines how the tension in the pull-wire 22 varies as the control button is advanced, thus providing a smooth and controlled increase in tension).
While Yu teaches the sliding force applied to the finger slider, the track directs (Fig. 4G, (72)), the slider pin to progressively displace the pull wire so that when applying the sliding force to the finger slider (Fig. 4G, (74)) along a trajectory of the track, the slider pin slides crosses a straight line between the proximal and distal wire stays, and the track directs, the slider pin to progressively displace the pull wire  (Fig. 4G, (22)) away from the straight line to thereby pull a distal portion of the pull wire toward the housing through the distal wire stay  (Figs. 4G and 4H and par. [0025]), it does not teach that the sliding force applied to the finger slider is in a proximal direction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to rearrange the guide track of Yu, to slope negatively, from highest to lowest point from proximal to distal respectively so that when the sliding force applied to the finger slider is in a proximal direction the slider pin progressively displaces the pull wire away from the straight line to thereby pull a distal portion of the pull wire toward the housing since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed arrangement would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. The Examiner notes that changing the direction in which the tension is applied would not change the end result of the device and Applicant has not provided any evidence indicating applying tension in the claimed manner provide any particular benefit over applying tension in the manner disclosed by Yu. One of ordinary skill in the art would have expected the device to work equally well, regardless of the direction the slider has to move to provide tension and that by simply reversing/ rearranging the parts to provide tension with displacing the slider in the proximal direction rather than the distal diretcion, the predictable result of applying tension and bending the distal tip as disclosed would be achieved.
Regarding claim 18, Yu discloses a method comprising: 
statically affixing a pull wire (Figs. 4E-4H, (22)) to a proximal wire stay (Figs. 4E-4H, (62)) disposed at a proximal position along a housing (Fig. 1 (12) of a pull wire displacement assembly, the pull wire extending along the housing, past a distal end of the housing, and through a stiffening member disposed within a lumen of an electrode lead (Fig. 4G, (20), (14)), and the pull wire coupled to a distal tip of the stiffening member housing (Figs. 4G-4H, (22) and par. [0024]: …a pull-wire 22 threaded over…a first fixed pin 62 and anchored to a second fixed pin 64); 
 slidably affixing the pull wire  to a distal wire stay (Figs. 4E-4H, (62)) disposed at a distal position along the housing in a manner that allows the pull wire to pass through the distal wire stay along a longitudinal axis of the pull wire while substantially constraining radial displacement of the pull wire at the distal wire stay (Figs. 4E-4H and pars. [0024]: …a pull-wire 22 threaded over a sliding pin 60 and a first fixed pin 62 and anchored to a second fixed pin 64. Advancing a control button 66 attached to the sliding pin 60…, [0025]: …pull-wire 22 threaded over a sliding pin 70 that is directed in a generally upward direction…as a control button 74 is advanced); 
performing a single-handed insertion procedure to surgically insert the electrode lead into a cochlea of a patient using the pull wire displacement assembly (par. [0008] An articulating optical surgical probe includes a handle sized to fit in a single hand and a single rigid cannula extending from the handle), the performing of the single-handed insertion procedure including applying a sliding force to a finger slider (Figs. 4G and 4H (74)) configured to slide along the housing and further configured to transfer the sliding force to a slider pin (Fig. 4G, (70)) disposed within the housing and configured to slide along a track (Figs. 4G and 4H and par. [0025]: …a pull-wire 22 threaded over a sliding pin 70 that is directed …by a guide track 72 as a control button 74 is advanced…in a linear guide, …the pull-wire take up will occur in the latter portion of the advancement of the control button 74; see Figs. 4G and H for stays) configured so that:
a trajectory of the track along which the slider pin slides crosses a straight line between the proximal and distal wire stays, and 
when the sliding force applied to the finger slider (par. [0023]: …pull wire displacement …can be achieved during…control button translation, providing the user with precise control…), the track directs, the slider pin to progressively displace the pull wire  (Fig. 4G, (22)) away from the straight line to thereby pull a distal portion of the pull wire toward the housing through the distal wire stay (Figs. 4G-4H and par. [0025]: The path of the guide track 72 determines how the tension in the pull-wire 22 varies as the control button is advanced, thus providing a smooth and controlled increase in tension).
While Yu teaches the sliding force applied to the finger slider, the track directs (Fig. 4G, (72)), the slider pin to progressively displace the pull wire so that when applying the sliding force to the finger slider (Fig. 4G, (74)) along a trajectory of the track, the slider pin slides crosses a straight line between the proximal and distal wire stays, and the track directs, the slider pin to progressively displace the pull wire  (Fig. 4G, (22)) away from the straight line to thereby pull a distal portion of the pull wire toward the housing through the distal wire stay  (Figs. 4G and 4H and par. [0025]), it does not teach that the sliding force applied to the finger slider is in a proximal direction. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to rearrange the guide track of Yu, to slope negatively, from highest to lowest point in the proximal to distal direction, respectively, so that when the sliding force applied to the finger slider is in a proximal direction the slider pin progressively displaces the pull wire away from the straight line to thereby pull a distal portion of the pull wire toward the housing since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed arrangement would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. The Examiner notes that changing the direction in which the tension is applied would not change the end result of the device and Applicant has not provided any evidence indicating applying tension in the claimed manner provide any particular benefit over applying tension in the manner disclosed by Yu. One of ordinary skill in the art would have expected the device to work equally well, regardless of the direction the slider has to move to provide tension and that by simply reversing/ rearranging the parts to provide tension with displacing the slider in the proximal direction, the predictable result of applying tension and bending the distal tip as disclosed would be achieved.



Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Risi et al. (Publication No. US 2009/0030483 A1, hereinafter "Risi"; cited by Applicant).
Regarding claim 2, Yu discloses all of the pull wire displacement assembly of claim 1, wherein: past the distal end of the housing, the pull wire extends along a stiffening 25member (Figs. 4G and 4H (14));
the distal portion of the pull wire is coupled with a distal tip of the stiffening member (par. [0019]: … a pull-wire 22 is secured to what is shown as the top side of the slotted tip 20); and
the pull wire generates a presence of the flexure force on the body of the stiffening member when the slider pin progressively displaces the pull wire to thereby pull the distal portion of the pull wire toward the housing (Fig. 4F and pars. [0015]: …a single rigid cannula with a slotted tip of resilient material secured to a pull wire. Tension in the pull wire causes the slotted tip to bend in a particular direction, [0024]: Advancing a control button 66 attached to the sliding pin 60 increases the tension in the pull-wire 22);
Yu does not disclose the pull wire configured to facilitate an insertion of an electrode lead into a cochlea of a patient, the stiffening member including an elongate body that has a first side and a second side opposite the first side and that is configured to integrate with a portion of the electrode lead along a length of the electrode lead so as to maintain the portion of the electrode lead in a substantially linear configuration in an absence of a flexure force 30on the body, the first side configured to be closer to the electrodes than the second side while the body is integrated with the electrode lead; and  
 the presence of the flexure force causes the body of the stiffening member to 5flex inwardly on the first side to thereby facilitate the electrode lead in conforming to a shape of the cochlea of the patient.
However, Risi in the same field of endeavor: cochlear implant elongate carrier member having a stiffener, discloses past the distal end of the housing, the pull wire extends along a stiffening member (Fig. 2A, (202), (208)) configured to facilitate an insertion of an electrode lead into a cochlea of a patient (Fig. 2B, (115), and par. [0028]: …A lead 214 longitudinally extends through carrier member 202, collar member 204…[0043]: carrier member 202 and electrodes 212 to be fully implanted into cochlea 132 without being subject to insertion forces that may damage the delicate structures of the cochlea), the stiffening member including an elongate body  (Figs. 2A and 2B, (202)) that has a first side (Figs. 2A and 2B, (216)) and a second side opposite the first side (Fig. 2A, (218)) and that is configured to integrate with a portion of the electrode lead along a length of the electrode lead (Figs. 2A and 2B and par. [0029]: …the longitudinally-extending surface of carrier member 202 which faces the interior of cochlea 132 is referred to herein as the medial surface 216 of carrier member 202. The opposing side of carrier member 202, referred to herein as lateral surface 218, faces the external wall and bony capsule (not shown) of cochlea 132) so as to maintain the portion of the electrode lead in a substantially linear configuration in an absence of a flexure force on the body (Fig. 2A and pars. [0025]:  Usually an electrode assembly is held in a straight configuration at least during the initial stages of the insertion procedure, conforming to the natural shape of the cochlea during and subsequent to implantation, [0043]: … FIG. 2B, the distance that stiffening member 208 extends into carrier member 202 is such that the stiffening member terminates just before the lateral wall of the first turn of cochlea 132 when carrier member 202 is completely inserted into cochlea 132), the first side configured to be closer to the electrodes  (Figs. 2A and 2B, (202) (216)) than the second side while the body is integrated with the electrode lead (pars.[0029]: When implanted in a recipient, the longitudinally-extending surface of carrier member 202 which faces the interior of cochlea 132 is referred to herein as the medial surface 216 of carrier member 202. The opposing side of carrier member 202, referred to herein as lateral surface 218, [0035] Each electrode 212 is electrically connected…embedded within flexible carrier member 202, …and lead 214); and
the presence of the flexure force causes the body of the stiffening member to flex inwardly on the first side (Fig. 2B (216)) to thereby facilitate the electrode lead in conforming to a shape of the cochlea of the patient (Fig. 2B, (115) (202),(216) and par. [0029]: …the longitudinally-extending surface of carrier member 202 which faces the interior of cochlea 132 is referred to herein as the medial surface 216 of carrier member 202. The opposing side of carrier member 202, referred to herein as lateral surface 218, faces the external wall and bony capsule (not shown) of cochlea 132. It should be understood that the terms medial surface, medial direction and the like are generally used herein to refer to the surfaces, features and directions toward the center of cochlear 132) to provide the benefit of assisting in the prevention of buckling and/or deformation of carrier member in such regions during insertion into cochlea that may be subject to insertion forces that may damage the delicate structures of the cochlea (par. [0043]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the cochlear implantation device including pull wire displacement as taught by Yu, a distal stiffening member including an elongate body with electrodes, as taught by Risi, in order to provide the benefit of assisting in the prevention of buckling and/or deformation of carrier member in such regions during insertion into cochlea that may be subject to insertion forces that may damage the delicate structures of the cochlea
Regarding claim 3, the Yu and Risi combination discloses the pull wire displacement assembly of claim 2, wherein the stiffening member further includes: a plurality of compression slots distributed along the first side of the body (Yu, Figs. 3A-3C), the plurality of compression slots configured to compress, in the presence of the flexure force, so as to bias the body to flex inwardly on the first side; and a plurality of strain relief slots distributed along the second side of the body (Yu, Fig. 3A), the plurality of strain relief slots configured to expand, in the presence of the flexure force, so as to complement the plurality of compression slots in biasing the body to flex inwardly on the first side (Yu, par. [0020]: …slots deeper than the radius of the slotted tip 20A are cut into the side of the slotted tip 20A toward which the slotted tip 20A is to bend. Shallow slots are cut into the opposite side…).
Regarding claim 4, the Yu and Risi combination discloses the pull wire displacement assembly of claim 2, wherein: 
the pull wire displacement assembly is configured to facilitate pulling a distal portion of an additional pull wire toward the housing (Fig. 4D and par. [0013]: … various mechanisms for increasing the tension in the pull-wire 22 according to particular embodiments of the present invention, [0015]: …the present invention include a single rigid cannula with a slotted tip of resilient material secured to a pull wire. Tension in the pull wire causes the slotted tip to bend in a particular direction);
the distal portion of the additional pull wire is further coupled with the distal tip of the stiffening member in a manner that allows the additional pull wire to generate a presence of an articulation force on the body of the stiffening member when the additional pull wire is pulled toward the housing (Fig. 1 and par. [0017]: The slotted tip 20 may articulate in a selected direction in a controllable manner by applying tension to a pull wire secured within the slotted tip 20 (not shown in FIG. 1)); and 
the presence of the articulation force causes the body of the stiffening member to twist (Figs. 1, 3E-3G)  along a longitudinal axis of the stiffening member to thereby further facilitate the electrode lead in conforming to the shape of the cochlea (Figs. 1, 3E-3G and par. [0017]: The cannula 14 has a slotted tip 20 at a distal end (referring to the end farthest from the surgeon during use). The slotted tip 20 may articulate in a selected direction in a controllable manner by applying tension to a pull wire secured within the slotted tip 20).
Regarding claim 5, the Yu and Risi combination discloses the pull wire displacement assembly of claim 1, wherein the track includes a plurality of discrete pin advancement features (Yu, Fig. 4K, (72) each configured to haptically indicate, to a user of the pull wire displacement assembly applying the sliding force to the slider pin, when the slider pin has advanced along the trajectory from one pin advancement feature to another pin advancement feature in the plurality of discrete pin advancement features (Yu, Fig. 4K and par. [0025]: …the guide track 72 with detents 80, allowing for distinct "stops" along the path corresponding to different angles of the slotted tip 20).
Regarding claim 6, the Yu and Risi combination discloses the pull wire displacement assembly of claim 5, wherein the discrete pin advancement features are disposed along the track (Yu, Fig. 4K and par. [0025]: …the guide track 72 with detents 80). 
  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have uneven spacing of notches for obtaining different curvatures of the tip. Likewise, the prior art of Yu discloses notches that allows for obtaining different curvatures of the distal tip (par. [0025]). The Examiner notes that drawings are not necessarily to scale and the prior art does not indicate that the notches are equally or unequally spaced; it is silent as to the any details regarding the spacing of the notches be it even or uneven. Given that both Applicant’s configuration and the prior art configuration are for allowing different curvatures at the distal tip it would have been obvious to one having ordinary skill in the art to obtain the optimal or workable spacing of the notch features to obtain this result. This is a result effective variable. Different spacing are straightforward possibilities from that disclosed in prior art.
Therefore, it would have been prima facie obvious to modify Yu to obtain unequal intervals as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Yu.
Regarding claim 7, the Yu and Risi combination discloses the pull wire displacement assembly of claim 5, wherein the discrete pin advancement features are each further configured to retain the slider pin in place when the user ceases applying the sliding force to the slider pin (Yu, par. [0025]: ...the guide track 72 with detents 80, allowing for distinct "stops" along the path corresponding to different angles of the slotted tip 20).
Regarding claim 8, the Yu and Risi combination discloses the pull wire displacement assembly of claim 1, wherein the trajectory along which the track is configured to direct the slider pin includes a plurality of linear segments each having different slopes Yu, Fig. 4H-4J and par. [0025]: In Fig. 4J, the guide track 72 inclines even more sharply so that most of the tension increase takes place early in the stroke of the control button 74; each of the referenced figures have a different slope, a more sharp incline indicates a different slope shown in Fig. 4J). 
Alternatively, the combination discloses that different inclines have the known effect of increasing tension in the pull wire (Yu, par. [0025]) and thereby effecting the pull wire displacement. While Yu does not explicitly disclose a plurality of linear segments with different slopes, the Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to try and implement a track with a plurality of slopes, since there are a finite number of identified, predictable solution (as shown by Yu Figs. 4H-4J) each having a reasonable expectation of success.
 Regarding claim 9, the Yu and Risi combination discloses the pull wire displacement assembly of claim 1, wherein the trajectory along which the track is configured to direct the slider pin includes a non-linear curve (Yu, Figs. 4I and 4J, (72), claim 7: …the guide track is curved…).
 Regarding claim 11, the Yu and Risi combination discloses the pull wire displacement assembly of claim 1, wherein the track is further configured to direct the slider pin along the trajectory such that, when the slider pin slides along the trajectory in response to an application of the sliding force in a second direction opposite to the first direction, the slider pin progressively allows the pull wire to conform to the straight line to thereby permit the distal portion of the pull wire to move away from the housing through the distal wire stay (Yu, Figs. 4G).
Regarding claim 12, Yu discloses a pull wire that extends along the stiffening member (Figs ) and is coupled, at a distal portion of the pull wire, with a distal tip of the stiffening member (par. [0019]: … a pull-wire 22 is secured to what is shown as the top side of the slotted tip 20); and
a pull wire displacement assembly comprising: 
a housing (Fig. 1 (12)); 
a proximal wire stay disposed at a proximal position along the housing (Figs. 4E and 4F, (64)) and configured to statically affix to a pull wire that extends along the housing (Figs. 4E-4H, (22)), and past a distal end of the housing (Figs. 4G-4H, (22) and par. [0024]: …a pull-wire 22 threaded over…a first fixed pin 62 and anchored to a second fixed pin 64);
a distal wire stay disposed at a distal position along the housing (Figs. 4E-4H, (62)) and configured to slidably affix to the pull wire in a manner that allows the pull wire to pass through the distal wire stay along a longitudinal axis of the pull wire while substantially constraining radial displacement of the pull wire at the distal wire stay (Figs. 4E-4H and pars. [0024]: …a pull-wire 22 threaded over a sliding pin 60 and a first fixed pin 62 and anchored to a second fixed pin 64. Advancing a control button 66 attached to the sliding pin 60…, [0025]: …pull-wire 22 threaded over a sliding pin 70 that is directed in a generally upward direction…as a control button 74 is advanced); 
a slider pin disposed within the housing (Figs. 4G-H, (12), (70)),
a finger slider (Yu, Figs. 4G and 4H (74)) configured to: 
slide along the housing in response to a sliding force applied to the finger slider by a user and further configured to transfer the sliding force to the slider pin by way of physical contact with the slider pin (Yu, par. [0023]: …pull wire displacement …can be achieved during…control button translation, providing the user with precise control…); and 
a track disposed within the housing (Fig. 4G, (10) (12) (72)) and along which the slider pin  (Fig. 4G, (70)) is configured to slide in response to the sliding force, wherein the track is configured so that: 
a trajectory of the track along which the slider pin slides crosses a straight line between the proximal and distal wire stays, and 
when the sliding force applied to the finger slider (Yu, par. [0023]: …pull wire displacement …can be achieved during…control button translation, providing the user with precise control…), the track directs, the slider pin to progressively displace the pull wire  (Fig. 4G, (22)) away from the straight line to thereby pull a distal portion of the pull wire toward the housing through the distal wire stay (Figs. 4G-4H and par. [0025]: The path of the guide track 72 determines how the tension in the pull-wire 22 varies as the control button is advanced, thus providing a smooth and controlled increase in tension).
Yu fails to disclose an electrode lead insertion assembly comprising: a stiffening member configured to facilitate an insertion of an electrode lead into a cochlea of a patient, the stiffening member including an elongate body  that has a first side and a second side opposite the first side and that is configured to integrate with a portion of the electrode lead along a length of the electrode lead so as to maintain the portion of the electrode lead in a substantially linear configuration in an absence of a flexure force on the body, the first side configured to be closer to the electrodes  than the second side while the body is integrated with the electrode lead;
generate a presence of the flexure force on the body of the stiffening member, and 
cause the body of the stiffening member to flex inwardly on the first side to thereby facilitate the electrode lead in conforming to a shape of the cochlea of the patient.
Risi discloses an electrode lead insertion assembly comprising: a stiffening member (Fig. 2A, (202), (208)) configured to facilitate an insertion of an electrode lead into a cochlea of a patient (Fig. 2B, (115), and par. [0028]: …A lead 214 longitudinally extends through carrier member 202, collar member 204…[0043]: carrier member 202 and electrodes 212 to be fully implanted into cochlea 132 without being subject to insertion forces that may damage the delicate structures of the cochlea), the stiffening member including an elongate body  (Figs. 2A and 2B, (202)) that has a first side (Figs. 2A and 2B, (216)) and a second side opposite the first side (Fig. 2A, (218)) and that is configured to integrate with a portion of the electrode lead along a length of the electrode lead (Figs. 2A and 2B and par. [0029]: …the longitudinally-extending surface of carrier member 202 which faces the interior of cochlea 132 is referred to herein as the medial surface 216 of carrier member 202. The opposing side of carrier member 202, referred to herein as lateral surface 218, faces the external wall and bony capsule (not shown) of cochlea 132) so as to maintain the portion of the electrode lead in a substantially linear configuration in an absence of a flexure force on the body (Fig. 2A and pars. [0025]:  Usually an electrode assembly is held in a straight configuration at least during the initial stages of the insertion procedure, conforming to the natural shape of the cochlea during and subsequent to implantation, [0043]: … FIG. 2B, the distance that stiffening member 208 extends into carrier member 202 is such that the stiffening member terminates just before the lateral wall of the first turn of cochlea 132 when carrier member 202 is completely inserted into cochlea 132), the first side configured to be closer to the electrodes  (Figs. 2A and 2B, (202) (216)) than the second side while the body is integrated with the electrode lead (pars.[0029]: When implanted in a recipient, the longitudinally-extending surface of carrier member 202 which faces the interior of cochlea 132 is referred to herein as the medial surface 216 of carrier member 202. The opposing side of carrier member 202, referred to herein as lateral surface 218, [0035] Each electrode 212 is electrically connected…embedded within flexible carrier member 202, …and lead 214);
generate a presence of the flexure force on the body of the stiffening member, and cause the body of the stiffening member to flex inwardly on the first side (Fig. 2B (216)) to thereby facilitate the electrode lead in conforming to a shape of the cochlea of the patient (Fig. 2B, (115) (202),(216) and par. [0029]: …the longitudinally-extending surface of carrier member 202 which faces the interior of cochlea 132 is referred to herein as the medial surface 216 of carrier member 202. The opposing side of carrier member 202, referred to herein as lateral surface 218, faces the external wall and bony capsule (not shown) of cochlea 132. It should be understood that the terms medial surface, medial direction and the like are generally used herein to refer to the surfaces, features and directions toward the center of cochlear 132) to provide the benefit of assisting in the prevention of buckling and/or deformation of carrier member in such regions during insertion into cochlea that may be subject to insertion forces that may damage the delicate structures of the cochlea (par. [0043]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the cochlear implantation device including pull wire displacement as taught by Yu, a distal stiffening member including an elongate body with electrodes, as taught by Risi, in order to provide the benefit of assisting in the prevention of buckling and/or deformation of carrier member in such regions during insertion into cochlea that may be subject to insertion forces that may damage the delicate structures of the cochlea. 
The Examiner notes that while the combination of Yu and Risi teaches the sliding force applied to the finger slider, the track directs (Yu, Fig. 4G, (72)), the slider pin to progressively displace the pull wire so that when applying the sliding force to the finger slider (Yu, Fig. 4G, (74)) along a trajectory of the track, the slider pin slides crosses a straight line between the proximal and distal wire stays, and the track directs, the slider pin to progressively displace the pull wire  (Yu, Fig. 4G, (22)) away from the straight line to thereby pull a distal portion of the pull wire toward the housing through the distal wire stay  (Yu, Figs. 4G and 4H and par. [0025]), it does not teach that the sliding force applied to the finger slider is in a proximal direction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to rearrange the guide track of Yu, to slope negatively, from highest to lowest point from proximal to distal respectively so that when the sliding force applied to the finger slider is in a proximal direction the slider pin progressively displaces the pull wire away from the straight line to thereby pull a distal portion of the pull wire toward the housing since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed arrangement would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. The Examiner notes that changing the direction in which the tension is applied would not change the end result of the device and Applicant has not provided any evidence indicating applying tension in the claimed manner provide any particular benefit over applying tension in the manner disclosed by Yu. One of ordinary skill in the art would have expected the device to work equally well, regardless of the direction the slider has to move to provide tension and that by simply reversing/ rearranging the parts to provide tension with displacing the slider in the proximal direction, the predictable result of applying tension and bending the distal tip as disclosed would be achieved.
Regarding claim 13, the Yu and Risi combination discloses the pull wire displacement assembly of claim 12, wherein the track includes a plurality of discrete pin advancement features (Yu, Fig. 4K, (72) (80)) each configured to haptically indicate, to a user of the pull wire displacement assembly applying the force to finger slider, when the slider pin has advanced along the trajectory from one pin advancement feature to another pin advancement feature in the plurality of discrete pin advancement features (Yu, Fig. 4K and par. [0025]: …the guide track 72 with detents 80, allowing for distinct "stops" along the path corresponding to different angles of the slotted tip 20).
Regarding claim 14, the Yu and Risi combination discloses the electrode lead insertion assembly of claim 13, wherein the discrete pin advancement features are disposed along the track (Yu, Fig. 4K and par. [0025]: …the guide track 72 with detents 80) and are each further configured to retain the slider pin in place when the user ceases applying the force to the finger slider (Yu, Fig. 4K and par. [0025]: …the guide track 72 with detents 80, allowing for distinct "stops" along the path corresponding to different angles of the slotted tip 20).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have uneven spacing of notches for obtaining different curvatures of the tip. Likewise, the prior art of Yu discloses notches that allows for obtaining different curvatures of the distal tip (par. [0025]). The Examiner notes that drawings are not necessarily to scale and the prior art does not indicate that the notches are equally or unequally spaced; it is silent as to the any details regarding the spacing of the notches be it even or uneven. Given that both Applicant’s configuration and the prior art configuration are for allowing different curvatures at the distal tip it would have been obvious to one having ordinary skill in the art to obtain the optimal or workable spacing of the notch features to obtain this result. This is a result effective variable. Different spacing are straightforward possibilities from that disclosed in prior art.
Therefore, it would have been prima facie obvious to modify Yu to obtain unequal intervals as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Yu.
Regarding claim 15, the Yu and Risi combination discloses the pull wire displacement assembly of claim 12, wherein the trajectory along which the track is configured to direct the slider pin includes a plurality of linear segments each having different slopes (Yu, Fig. 4H-4J and par. [0025]: In Fig. 4J, the guide track 72 inclines even more sharply so that most of the tension increase takes place early in the stroke of the control button 74; each of the referenced figures have a different slope, a more sharp incline indicates a different slope shown in Fig. 4J). 
Alternatively, the combination discloses that different inclines have the known effect of increasing tension in the pull wire (Yu, par. [0025]) and thereby effecting the pull wire displacement. While Yu does not explicitly disclose a plurality of linear segments with different slopes, the Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to try and implement a track with a plurality of slopes, since there are a finite number of identified, predictable solution (as shown by Yu Figs. 4H-4J) each having a reasonable expectation of success.
 Regarding claim 16, the Yu and Risi combination discloses the pull wire displacement assembly of claim 12, wherein the trajectory along which the track is configured to direct the slider pin includes a non-linear curve (Yu, Figs. 4I and 4J, (72), claim 7: …the guide track is curved…).
 Regarding claim 17, the Yu and Risi combination discloses the pull wire displacement assembly of claim 12, wherein the track is further configured to direct the slider pin along the trajectory such that, when the user applies the force to the finger slider to cause the slider pin to slide along the trajectory in a second direction opposite to the first direction, the slider pin progressively allows the pull wire to conform to the straight line to thereby: permit the distal portion of the pull wire to move away from the housing through the distal wire stay, relax the flexure force on the body of the stiffening member, and allow the body of the stiffening member to straighten out from flexing inwardly on the first side (Yu, Figs. 4G).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Taylor et al. (Publication No. US 2015/0025546 A1, hereinafter "Taylor", cited by Applicant).
Regarding claim 19, Yu discloses all of the method of claim 18, except wherein the applying of the sliding force to the slider pin is performed based on pre-operative imaging of the cochlea of the patient.
However, Taylor in the same field of endeavor: method and apparatus for cochlear implant surgery discloses, wherein the applying of the sliding force to the slider pin is performed based on pre-operative imaging of the cochlea of the patient (pars. [0068]: …The system for cochlear implant surgery 200 also includes an image acquisition and processing system 206 adapted to acquire an image of at least a portion of the cochlea 204 relative to the reference device position and to provide an implant plan based at least partially on the acquired image, [0112]: … preoperative…cone-beam tomographic images of the skull and cochlea may be obtained and used to determine a desired implant placement and insertion path) for the purpose of improving the effectiveness of a variety of technical aids for the insertion process (including robotic devices or mechanical aids for adjusting the curvature or shape of the implant) (par. [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the method of cochlear implantation as taught by Yu, pre-operative imaging implantation plan as taught by Taylor in order to improve the effectiveness of a variety of technical aids for the insertion process (including robotic devices or mechanical aids for adjusting the curvature or shape of the implant).
Regarding claim 20, Yu discloses all of the method of claim 18, except wherein the applying of the sliding force to the slider pin is performed based on real-time intraoperative feedback received from a cochlear implant system in which the electrode lead is included.
Taylor discloses wherein the applying of the sliding force to the slider pin is performed based on real-time intraoperative feedback received from a cochlear implant system in which the electrode lead is included (par. [0059]: Intraoperative x-ray tomography may be used to provide high resolution 3D volumetric images of the cochlea…high resolution "flat panel" C-arm systems providing "cone-beam" 3D reconstructions are preferred for this intraoperative application… fiducial markers on the reference device and visible in x-rays, together with other portions of the tool itself, may be located in the reconstructed 3D image, and this information may be used to determine the transformation F.sub.rc relating the cochlear image coordinates to the coordinate system associated with the reference fiducial) for the purpose of improving the effectiveness of a variety of technical aids for the insertion process (including robotic devices or mechanical aids for adjusting the curvature or shape of the implant) (par. [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the method of cochlear implantation as taught by Yu, intraoperative imaging implantation plan as taught by Taylor in order to improve the effectiveness of a variety of technical aids for the insertion process (including robotic devices or mechanical aids for adjusting the curvature or shape of the implant).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Bonde et al. (Publication No. US 2017/0136244 A1, hereinafter, "Bonde").
Regarding claim 21, Yu discloses the pull wire displacement assembly of claim 1, except further comprising a ratcheting mechanism configured to allow the slider pin to slide along the track only in a first direction and not in an opposite direction until the ratcheting mechanism is released.
However, Bonde in the same field of endeavor: an IMD neurostimulator with an actuator for a deflecting lead tip, discloses a ratcheting mechanism configured to allow the slider pin to slide along the track only in a first direction and not in an opposite direction until the ratcheting mechanism is released (Figs. 5-6B and pars. [0044], [0094]: …deflection actuator 28 may actuate a pull-wire that is ratcheted by ratchet system 27…when deflection actuator 28 is moved from a first position to a ratcheted position of ratchet system 27, deflection actuator 28 may pull (e.g., increase tension) on the pull-wire…the pull-wire may be connected to the distal tip of lead 30 and, when pulled, may cause the tip of the lead to deflect. In this way, deflection actuator 28 may actuate the pull-wire to deflect the tip of the electrical lead 30. Likewise, deflection actuator 28 may be pushed to thereby push the pull-wire and move the tip toward a non-deflected position, such as a straightened position relative to a major longitudinal axis of the lead…increasing pulling tension or pushing pressure on the pullwire increases deflection of the tip of lead 30, [0099]: …actuator 28 may move in either a proximal or distal direction) to provide the benefit of an actuator configuration that can accommodate different sized hands and/or use of a right or left hand (par. [0092]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the pull wire displacement assembly of Yu to include a ratchet deflection system of Bonde in order to provide the benefit of an actuator configuration that can accommodate different sized hands and/or use of a right or left hand. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792